Title: To George Washington from John Augustine Washington, 17 July 1785
From: Washington, John Augustine
To: Washington, George



My dear Brother
Bushfield 17th July 1785

Previous to my setting off to Mt Vernon and Alexandria the last time I was up, a great Coat of yours that you had been kind enough to lend my son Corbin when he was last at your House, and a book that my Wifes maid the time before the last that she was there had put up supposing it to be her Mistreses, as she had one in the Chariott to read on the road, was carefully sowed up in a bundle and deliver’d to me, but I forgot both and brought them back, this is the first safe opportunity by Mr Carters Vessel that has since offered to send them.
I thought you seem’d undetermined when I saw you last in case both your Jack Asses came in safe, where you should fix one of them—if you should be of opinion that Berkley would be as adventagious as any other place, I would gladly take him to my plantation where I have a very carefull manager, he should

be well taken care of at my expence for the prevelidge of putting my own Mares to him—the price for the season for other Mares to be fixed by your self and the money recd and paid to you, provided no Credit is given, if Credit is given Security shall be taken, but in my opinion the plan of Credit would be improper, what principally put this thought into my head was that the more Mules there was in the part of the Country where a Man lived or had property the better chance he would have to purchase if he can not raise fast enough for himself, and I am so well convinced from experience of there great utility that I would wish to have nothing else for plantation use—the foregoing proposicion is only made in case you should Judg it expedient, for otherwise I would not wish it—this family Join me in love and best wishes for you my Sister and the Family at Mt Vernon. I am my dear Brother Your very Affe & Obt

John Auge Washington

